Citation Nr: 9925188	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-25 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to August 
1973.  He died on June [redacted], 1996.  The appellant is 
his widow.  

This appeal arises from the July 1996 rating decision from 
the Huntington, West Virginia Regional Office (RO) that 
denied the service connection for the cause of the veteran's 
death.  The appellant was notified of the decision on August 
13, 1996.  The notice of disagreement was received in October 
1996 and a Statement of the Case was issued in February 1997.  
A substantive appeal was filed on August 11, 1997 with no 
hearing requested.

This case was remanded in August 1998 and April 1999 for 
further development.  The case was thereafter returned to the 
Board.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1996; according to 
the death certificate, the immediate cause of death was 
cardiopulmonary arrest.

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD), with 
an evaluation of 100 percent.

3.  Medical evidence has not been presented that supports the 
appellant's allegation that a disability of service origin 
caused or played a part in the veteran's death.

4.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The relevant facts are not in dispute and may be briefly 
summarized.  The death certificate indicates that the veteran 
died in June 1996.  The certificate of death shows the cause 
to be cardiopulmonary arrest.  No other causes of death were 
listed.  At the time of his death, the veteran was service-
connected for PTSD, with an evaluation of 100 percent.  An 
autopsy was not performed.  The veteran died at the Camden 
Clark Hospital.

On a service enlistment examination in August 1964, no 
history of heart problems was reported.  On examination, the 
veteran's heart was clinically evaluated as normal.

On a release to reserves examination in March 1965, no 
history of heart problems was reported.  On examination, the 
veteran's heart was clinically evaluated as normal.  

On a National Guard enlistment examination in March 1966, no 
history of heart problems was reported.  On examination, the 
veteran's heart was clinically evaluated as normal.  

On a separation examination from July 1973, the veteran's 
heart was clinically evaluated as normal.  

In July 1987, the veteran filed a claim for service 
connection for PTSD.  

On a VA outpatient record from August 1987 for treatment for 
PTSD, the veteran's heart revealed no significant changes. 

On a VA hospital report from September 1987 for treatment for 
PTSD, the veteran's heart was regular, with no murmurs. 

On a VA hospital report that shows that the veteran was 
admitted from October 1987 to November 1987 for 
psychotherapy, the heart was regular with a grade II/VI 
systolic murmur, nonradiating in nature.  

By rating action of April 1988, service connection for PTSD 
was granted with an evaluation of 30 percent.

On a VA outpatient record from February 1988 for treatment 
for PTSD, the veteran's heart was regular in rhythm.

On a VA outpatient record from March 1988 for treatment for 
PTSD, the veteran's heart was within normal limits.

On a VA hospital report that shows that the veteran was 
admitted from May 1988 to July 1988 for treatment for PTSD, 
the veteran had a history of a heart murmur.  The heart was 
regular without murmurs.  Despite previous exams having 
revealed a Grade II murmur, none was detected on this 
admission.  

On a VA hospital report that shows that the veteran was 
admitted from August 1988 to September 1988 for treatment for 
depression and PTSD, an electrocardiogram was normal.

On a VA hospital report from September 1988 for treatment for 
a drug overdose, the veteran's cardiac examination showed 
tachycardia.  S1, and S2 were distant.  There was no murmur, 
gallop, rub, or click.  On a cardiac examination, one day 
later in September 1988, the heart revealed regular rate and 
rhythm.  

On a VA hospital report that shows that the veteran was 
admitted from September 1988 to October 1988 for treatment 
for depression and PTSD, the chest x-ray was normal.  

On a VA hospital report that shows that the veteran was 
admitted from December 1988 to January 1989 for treatment for 
PTSD, shows that an electrocardiogram was normal and chest x-
ray was negative.

By rating action of July 1989, the evaluation of the 
veteran's service connected PTSD was increased to 100 
percent.

On a VA hospital report that shows that the veteran was 
admitted from June 1990 to July 1990 for treatment for PTSD, 
the cardiovascular examination was normal.  

On a VA hospital report that shows that the veteran was 
admitted in January 1991 for treatment for PTSD, the 
cardiovascular examination was normal except for the blood 
pressure and distal pulses were 1+.  On admission, the 
veteran's blood pressure was 148/102.    

On a VA hospital report that shows that the veteran was 
admitted from July 1991 to August 1991 for treatment for 
PTSD, the veteran's blood pressure was 158/90 on admission 
and continued to run periodically high throughout the 
hospital stay.  The chest x-ray was normal.  

On a VA hospital report that shows that the veteran was 
admitted from May 1992 to June 1992 for treatment for PTSD 
and hypertension, pulse was 107 beats per minutes, and blood 
pressure was 144/90.  The heart had a regular rate and rhythm 
without murmur, edema, or cyanosis.  The chest x-ray was 
normal.  

On a VA hospital report that shows that the veteran was 
admitted in August 1992 for treatment for disabilities to 
include PTSD and hypertension, the veteran's heart had a 
regular rate and rhythm without murmur. 

On a VA hospital report that shows that the veteran was 
admitted in September 1992 for treatment for disabilities to 
include PTSD and hypertension, the heart had a regular rate 
and rhythm, without edema or cyanosis.    

On a VA hospital report that shows that the veteran was 
admitted from January 1993 to February 1993 for treatment for 
disabilities to include PTSD and hypertension, the heart had 
regular rate and rhythm without murmur, edema, rub, or 
cyanosis. 
 
On a VA hospital report that shows that the veteran was 
admitted in November 1993 for treatment for disabilities to 
include PTSD and hypertension, the heart had regular rate and 
rhythm without murmur, rub, edema, or cyanosis.

On a VA hospital report that shows that the veteran was 
admitted in December 1993 for treatment for disabilities to 
include PTSD and hypertension, the heart had regular rate and 
rhythm at 90 beats per minute.  There was no murmur or edema.

On a VA hospital report that shows that the veteran was 
admitted in February 1994 for treatment for disabilities to 
include PTSD and hypertension, pulse was 100 beats per 
minute.  There was no rub, murmur, edema, or cyanosis.

In June 1996, the appellant filed a claim for service 
connection for the cause of the veteran's death.

On a VA hospital report that shows that the veteran was 
admitted from May 1996 to June 1996 for treatment for 
disabilities to include PTSD and hypertension, the heart had 
regular rate and rhythm without murmur, rub, or edema, 
cyanosis, or jugular venous distention.  The veteran's 
medications were adjusted during the hospitalization and both 
the veteran and his wife expressed concern regarding a 
decrease in medications.  The veteran was concerned that he 
was going to be discharged without medication and was 
relieved to understand that the reduction was being done to 
change medication to reduce side effects.  The reassurance 
was short lived as he asked several times if his medications 
were being stopped.  

By rating action of July 1996, service connection for the 
cause of death was denied. The current appeal to the Board 
arises from this action.

In statements received in October 1996, the veteran's family 
indicated that the veteran changed after returning from 
Vietnam.  He would no longer hunt or fish.  He became 
withdrawn, had nightmares and fears, and tried to kill 
himself.  During the last two weeks of his life, he was even 
more withdrawn than usual.  The veteran suffered stress due 
to his PTSD, and the stress was increased in the time prior 
to his death.  He was preoccupied with the fear that his 
doctor was reducing his medication, and that plots were 
underway to take away his benefits. 

Received in October 1996 were records from the Camden Clark 
Memorial Hospital from June 8, 1996 that show that the 
veteran was seen with complaints of chest pain for 45 minutes 
which then abated.  He had not had problems with chest pain 
before.  On examination, the heart sounds were normal.  A 
cardiogram showed no acute changes.  A chest x-ray was within 
normal limits.  It showed that the heart was not enlarged and 
no failure was noted.  No active disease was seen.  The 
diagnoses included chest pain, of questionable etiology.  It 
was recommended that the veteran be admitted for observation, 
however, he declined.  

In the October 1996 notice of disagreement, the appellant 
contended that the veteran suffered stress due to his PTSD 
and nightmares, which caused his heart attack.  She indicated 
that there was no other cause for the heart attack.

Received in January 1999 were records from the Camden Clark 
Memorial Hospital from June [redacted], 1996 that show that the 
veteran was admitted in acute cardiopulmonary arrest.  He had 
been found by a family member "to shaking" an hour and a 
half prior to admission and CPR was started.  He had chest 
pain and upon arrival of the paramedics, he was in full 
arrest.  The veteran was transported with a long transport 
time over very difficult terrain making it difficult for them 
to perform ACLS and CPR.  An intubation was attempted but 
could not be done, and an IV was attempted but could not be 
placed.  Intubation could not be done due to vomit in the 
airway.  Upon arrival, the veteran was cyanotic and cold to 
the touch.  Past medical history included increased blood 
pressure and chest pains the previous week.  He was 
pronounced dead at the scene.  The diagnoses included acute 
cardiopulmonary arrest.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served 90 days or more during a period of war, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one (1) year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  To establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Thus, 
the threshold question to be addressed in this case is 
whether the appellant has presented evidence of a well-
grounded claim.  If she has not presented a well-grounded 
claim, her appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist her further 
in the development of her claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

Because a well-grounded claim is neither defined by the 
statute nor the legislative history, it must be given a 
commonsense construction.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Id. at 81.  However, to be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  Espiritu, 2 Vet. App. 
at 495.

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Regarding claims for 
service connection for the cause of death of a veteran, the 
first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40 (1996)

As previously noted, the June 1996 death certificate 
indicates that the veteran died from cardiopulmonary arrest.  
The service medical records are silent regarding complaints, 
clinical findings, and diagnoses of cardiovascular disease.  
VA records from October 1987 to November 1987 show that the 
veteran had a grade II/VI systolic heart murmur, 
nonradiating.  The veteran was treated for hypertension 
beginning in May 1992.  The appellant has submitted no 
competent medical evidence to establish a nexus between the 
cause of the veteran's death from cardiopulmonary arrest and 
his service.  The only evidence that would support the 
appellant's claim is found in her and her families' 
statements; however, lay evidence is inadequate to establish 
a medical diagnosis or nexus.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The appellant having failed to present 
evidence of a plausible claim for entitlement to service 
connection for the cause of the veteran's death, that claim 
must be denied.  

Additionally, the appellant has submitted no medical evidence 
which indicates that the veteran's service connected PTSD 
contributed substantially or materially to cause his death or 
that the effects of the veteran's service connected 
disability caused a general impairment of health which 
rendered him materially less capable of resisting the effect 
of the disability causing his death.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for the cause of the veteran's death is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

